Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145990 & (69)(73)(74)                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145990
                                                                    COA: 305153
                                                                    Ingham CC: 10-000631-FC
  JASON ALAN BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for permission to file a pro per supplemental
  application and to file a pro per supplemental authority are GRANTED. The application
  for leave to appeal the August 16, 2012 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         p0122                                                                 Clerk